Citation Nr: 0944515	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  07-00 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for depression. 

2.  Entitlement to service connection for a lower back 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel





INTRODUCTION

The Veteran had active military service from April 1986 to 
April 1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was afforded VA mental disorder examinations in 
September 2005 and July 2006 by a VA psychologist.  In July 
2006 the VA psychologist stated that the Veteran indicated a 
dysfunctional pre-military childhood environment with some 
contact with mental health as a teenager.  The Veteran also 
reported some difficulty during his first period of active 
duty, specifically with adjusting to basic training. During 
the Veteran's periods of active duty he developed worsening 
problems with depression and was treated with antidepressant 
medication.  During his second period of service he was 
hospitalized for two weeks for depression and suicidal 
ideation.  The VA examiner concluded that it did not appear 
that there was sufficient objective evidence of worsening of 
his preexisiting condition.  He opined that the Veteran's 
history of depression was recurrent both in and out of the 
military and that the depression he experienced in the 
military was no worse than depression he experienced outside 
of the military. 

The Board notes that the Veteran's service treatment records 
from his first period of service are unavailable as stated in 
the June 2006 VA Memorandum.  A Veteran is presumed to have 
been sound upon entry into the military, except as to 
conditions noted at the time of the acceptance, examination, 
or enrollment, or where clear and unmistakable evidence 
demonstrates that the condition existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111 (West 2002).  A preexisting condition will be 
considered to have been aggravated by military service where 
there is an increase in disability during that service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

The Board finds that the RO should schedule the Veteran for 
another VA examination by a VA psychiatrist to clearly state 
if there is clear and unmistakable evidence that the 
Veteran's depression preexisted his first period of active 
service.  If the VA psychiatrist finds that by clear and 
unmistakable evidence that the Veteran's depression 
preexisted his first period of service then the examiner 
should discuss in detail how he/she came to that conclusion.  
If it is determined that the Veteran's depression did not 
preexist his first period of active service then the VA 
examiner should discuss if the Veteran's diagnosed depression 
between his periods of active service was at least likely as 
not a result of his first period of active service.  For the 
Veteran's second period of active service the VA psychiatrist 
should opine if the Veteran's depression was permanently 
aggravated beyond the natural progression of the disease by 
his military service.

At the Veteran's March 2005 VA examination the examiner 
stated that the Veteran's lumbosacral spine was within normal 
limits.  However, she then stated that the Veteran had a 
diagnosis of degenerative disc disease of lumbosacral spine 
by history, which was documented in the Veteran's claims 
file.  It was further stated that the Veteran's claims file 
supported his claims.  The Board notes that the March 2005 VA 
examination covered the Veteran's lower back and his now 
service-connected cervical spine.  In a January 2006 email 
correspondence between the VA examiner and the RO the 
examiner was asked where she found the diagnosis of 
degenerative disc disease in the claims file.  She stated 
that she didn't see the diagnosis of degenerative disc 
disease but it was by history only.  

However, the Board finds that there was a May 2005 private 
treatment record, in the Veteran's claims file and his 
service treatment records, that diagnosed the Veteran with 
intervertebral disc degeneration of the lumbar spine and that 
he was on medication for low back pain.  Therefore, the Board 
finds that the RO should schedule the Veteran for a VA 
examination to determine the nature and likely etiology of 
the Veteran's claimed lower back condition.  If the Veteran 
does not diagnosis the Veteran with a lower back condition 
the VA examiner should specifically discuss the May 2005 
treatment record. 

The Veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that he 
may submit evidence to support his 
claims.  

The RO's letter should invite the Veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The Veteran should be scheduled for a 
VA psychiatric examination by a 
psychiatrist to ascertain the nature and 
likely etiology of the Veteran's 
depression.  The entire claims file must 
be made available to the examiner, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
VA psychiatrist should opine as to 
whether the Veteran's depression pre-
existed his first period of service.  If 
the VA psychiatrist finds that by clear 
and unmistakable evidence that the 
Veteran's depression preexisted his first 
period of service then the examiner 
should discuss in detail how he/she came 
to that conclusion.  If it is determined 
that the Veteran's depression did not 
preexist his first period of active 
service then the VA examiner should 
discuss if the Veteran's diagnosed 
depression between his periods of active 
service was at least likely as not a 
result of his first period of active 
service. 

For the Veteran's second period of active 
service the VA psychiatrist should opine 
if the Veteran's depression was 
permanently aggravated beyond the natural 
progression by his military service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of the lower back 
condition.  The entire claims file must 
be made available to the examiner, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The VA examiner should state if the 
Veteran has a current diagnosed lower 
back condition.  If the Veteran is 
diagnosed with a lower back condition the 
VA examiner should opine as to whether it 
at least as likely as not related to 
service.  If the VA examiner does not 
diagnosis the Veteran with a lower back 
condition the VA examiner should 
specifically discuss the May 2005 
treatment record.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues on appeal should be readjudicated 
in light of all the evidence of record.  
If any benefit sought on appeal remains 
denied, the RO should furnish the Veteran 
and his representative with a Statement 
of the Case (SSOC) and afford them with 
an appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.   The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


